

117 S962 IS: American Cures Act
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 962IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Durbin (for himself, Mr. Van Hollen, Ms. Baldwin, Mr. Brown, Mr. Cardin, Mr. Blumenthal, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo prioritize funding for an expanded and sustained national investment in biomedical research.1.Short titleThis Act may be cited as the American Cures Act.2.Appropriations for Innovation(a)In generalThere are hereby authorized to be appropriated, and appropriated, out of any monies in the Treasury not otherwise appropriated, the following:(1)National Institutes of HealthFor the National Institutes of Health at the Department of Health and Human Services— (A)for fiscal year 2022, $45,903,000,000;(B)for fiscal year 2023, $49,116,000,000;(C)for fiscal year 2024, $52,554,000,000;(D)for fiscal year 2025, $56,233,000,000; (E)for fiscal year 2026, $60,169,000,000;(F)for fiscal year 2027, $64,380,000,000;(G)for fiscal year 2028, $68,890,000,000;(H)for fiscal year 2029, $73,710,000,000;(I)for fiscal year 2030, $78,870,000,000;(J)for fiscal year 2031, $84,390,000,000; and(K)for fiscal year 2032 and each fiscal year thereafter, the amount appropriated under this paragraph for the previous fiscal year, increased by the percentage increase (if any), during the previous fiscal year, in the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics. (2)Centers for Disease Control and PreventionFor the Centers for Disease Control and Prevention at the Department of Health and Human Services— (A)for fiscal year 2022, $8,453,000,000;(B)for fiscal year 2023, $9,044,000,000;(C)for fiscal year 2024, $9,667,000,000;(D)for fiscal year 2025, $10,354,000,000; (E)for fiscal year 2026, $11,079,000,000;(F)for fiscal year 2027, $11,850,000,000;(G)for fiscal year 2028, $12,680,000,000;(H)for fiscal year 2029, $13,570,000,000;(I)for fiscal year 2030, $14,520,000,000;(J)for fiscal year 2031, $15,540,000,000; and(K)for fiscal year 2032 and each fiscal year thereafter, the amount appropriated under this paragraph for the previous fiscal year, increased by the percentage increase (if any), during the previous fiscal year, in the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics. (3)Research, development, test, and evaluation program of the Department of Defense health programFor the research, development, test, and evaluation program of the Department of Defense health program— (A)for fiscal year 2022, $2,890,000,000;(B)for fiscal year 2023, $3,090,000,000;(C)for fiscal year 2024, $3,310,000,000;(D)for fiscal year 2025, $3,540,000,000; (E)for fiscal year 2026, $3,790,000,000;(F)for fiscal year 2027, $4,060,000,000;(G)for fiscal year 2028, $4,340,000,000;(H)for fiscal year 2029, $4,640,000,000;(I)for fiscal year 2030, $4,970,000,000;(J)for fiscal year 2031, $5,320,000,000; and(K)for fiscal year 2032 and each fiscal year thereafter, the amount appropriated under this paragraph for the previous fiscal year, increased by the percentage increase (if any), during the previous fiscal year, in the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics. (4)Medical and prosthetics research program of the Department of Veterans AffairsFor the medical and prosthetics research program of the Department of Veterans Affairs— (A)for fiscal year 2022, $872,000,000;(B)for fiscal year 2023, $933,000,000;(C)for fiscal year 2024, $998,000,000;(D)for fiscal year 2025, $1,070,000,000; (E)for fiscal year 2026, $1,140,000,000;(F)for fiscal year 2027, $1,220,000,000;(G)for fiscal year 2028, $1,310,000,000;(H)for fiscal year 2029, $1,400,000,000;(I)for fiscal year 2030, $1,500,000,000;(J)for fiscal year 2031, $1,600,000,000; and(K)for fiscal year 2032 and each fiscal year thereafter, the amount appropriated under this paragraph for the previous fiscal year, increased by the percentage increase (if any), during the previous fiscal year, in the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics. (b)AvailabilityAmounts appropriated under subsection (a) shall remain available until expended. (c)DefinitionsIn this section:(1)Centers for Disease Control and PreventionThe term Centers for Disease Control and Prevention means the appropriations accounts that support the various institutes, offices, and centers that make up the Centers for Disease Control and Prevention.(2)Research, development, test, and evaluation program of the Department of Defense health programThe term research, development, test, and evaluation program of the Department of Defense health program means the appropriations accounts that support the various institutes, offices, and centers that make up the research, development, test, and evaluation program of the Department of Defense health program.(3)Medical and prosthetics research program of 
 the Department of Veterans AffairsThe term medical and prosthetics research program of the Department of Veterans Affairs means the appropriations accounts that support the various institutes, offices, and centers that make up the medical and prosthetics research program of the Department of Veterans Affairs.(4)National Institutes of HealthThe term National Institutes of Health means the appropriations accounts that support the various institutes, offices, and centers that make up the National Institutes of Health.(d)Exemption of certain appropriations from sequestration(1)In
 generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600). the following:Appropriations under the American Cures Act..(2)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.(e)Budgetary effects(1)Statutory paygo scorecardsThe budgetary effects of this section shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).(2)Senate paygo scorecardsThe budgetary effects of this section shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). 